                               MARIA COSTANZA BARDUCCI
                                  BARDUCCI LAW FIRM
                                5 West 19th Street, 10th Floor
                                 New York, New York 10011
                                  Telephone: 212-433-2554
                                     February 21, 2020



VIA ECF
The Hon. Magistrate Judge Stewart D. Aaron
United States District Judge
United States District Court
Daniel Patrick Moynihan
500 Pearl St.
                                                     MEMO ENDORSED
New York, NY 10007-1312



       Re:    Alexander Gomez v. Dorado Tacos II, LLC et al.
              Civil Action No.: 1:19-cv-11360-KPF


Dear Magistrate Judge Stewart D. Aaron:

        I represent the Plaintiff in the above-referenced matter. On December 18, 2019 this
Honorable Court issued an Order for an Initial Conference to be held on February 25, 2020. I am
writing to inform the Court that on December 23, 2019 the Secretary of State was served by
delivering two true copies of the Summons and Complaint to: Soue Zouky at 99 Washington
Ave, Albany, NY 12231, as the designated agent for the New York Secretary of State on behalf
of El Dorado Tacos II, LLC and 28 East 12th Street Realty Company, LLC, (Defendants), as
today Defendants haven’t appeared. On February 20, 2020 we mailed a copy of the Request of
the Clerk’s Certificate of Default to the Defendants.

       I request a thirty (30) days adjournment of the Initial Conference.

       This is the first request for an adjournment of the Initial Conference.

       I thank your honor for considering this request.
                                 Respectfully Submitted,


                                 BARDUCCI LAW FIRM
                                 s/Maria Costanza Barducci, Esq.
                                 MARIA COSTANZA BARDUCCI, ESQ.


cc: Via CM/ECF Only




Application GRANTED. The initial pretrial conference is hereby
ADJOURNED sine die. Plaintiff shall file its motion for an order to
show cause for default judgment on or before March 20, 2020.

Dated:      February 21, 2020        SO ORDERED.
            New York, New York




                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
